                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


 United States of America,                                   Criminal No. 20-185 (DWF)

                        Plaintiff,
                                                     ORDER AND MEMORANDUM
 v.                                                REGARDING TERMINATION OF
                                                         SUPERVISED RELEASE
 Bryant Atkins,

                        Defendant.


       This matter is before the Court upon Defendant Bryant Atkins’ (“Defendant”) pro

se motion requesting early termination of supervised release (Doc. No. [4]). The Court

has reviewed the file in this matter and consulted with the United States Pretrial Services

and Probation Office.

       Based upon the record before the Court and the Court having consulted with the

United States Pretrial Services and Probation Office, and the Court being otherwise duly

advised in the premises, the Court hereby enters the following:

                                         ORDER

       1.     Defendant Bryant Atkins’ request for early termination of his term of

supervised release is respectfully DENIED.

       2.     The attached memorandum is being made a part hereof.


Dated: July 15, 2021                      s/Donovan W. Frank
                                          DONOVAN W. FRANK
                                          United States District Judge
                                    MEMORANDUM

       On April 17, 2015, the Defendant was sentenced to 60 months of imprisonment

and 3 years of supervised release. The Defendant served his sentence and on

November 1, 2019 he was released from the custody of the Bureau of Prisons and placed

on supervised release on the same day.

       On September 14, 2020, the Defendant’s case was transferred for purposes of

supervised release from the Northern District of Illinois to the District of Minnesota

consistent with 18 U.S.C. § 3605. Importantly, the Defendant has served 1 year and

approximately 8 to 9 months of his 3-year term of supervised release. The Defendant’s

supervised release is scheduled to end on or about November 1, 2022.

       By all reports thus far, the Defendant has complied with all conditions of

supervised release including his time spent in Minnesota since September 14, 2020. The

Court commends the Defendant for his effort and his progress. However, given the

serious nature of the underlying offense which involved the distribution of heroin and the

presence of a firearm, and the history and characteristics of the Defendant, the Court must

respectfully deny his request for immediate termination of supervised release. The Court

will explain why and the next steps to be taken.

       The Court has the responsibility to not only monitor but assist the Defendant in

transitioning to the community in addition to monitoring compliance with each and every

condition of his supervised release because successful transition into the community

benefits all individuals including the Defendant and serves the public interest and the
interests of justice. Admittedly, pursuant to 18 U.S.C. § 3583(e)(1), the Court can

terminate a Defendant’s supervised release after he has served one year if the Court is

“satisfied that such action is warranted by the conduct of the defendant released and the

interest of justice.”

       Given the serious nature of the underlying criminal conduct notwithstanding the

Defendant’s commendable compliance of his supervised release since September of

2020, the Court has the responsibility to continue to not only monitor the Defendant as

noted above, but also to assist him in transitioning to the community. Thus, the Court

declines at this time to grant the Defendant’s motion finding it is too early to do so. The

Court will request that the United States Pretrial Services and Probation Office review the

Defendant’s status at the end of December of this year and submit a report to the Court

and counsel on or about January 10, 2022. With input from the United States Probation

and Pretrial Services and the Defendant as well as the government’s counsel, the Court

will evaluate whether the Court should terminate the supervised release of the Defendant.

       The Court would hope that irrespective of how the Defendant views the Court’s

decision at this time, he will continue to do the things that he has been doing, live the life

that he wants to live and in doing so be in full compliance with all his conditions of

supervised release which will mean that he is making a successful transition into the

community which serves everyone’s interest including the interests of justice.

                                           D.W.F.
